UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 11, 2014 Pharma-Bio Serv, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-50956 20-0653570 (Commission File Number) (I.R.S. Employer Identification No.) 6 Road 696, Dorado, Puerto Rico (Address of Principal Executive Offices) (Zip Code) (787) 278-2709 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 11, 2014, Pharma-Bio Serv, Inc. (the “Company”) accepted the resignation of Nelida Plaza as Chief Operating Officer and Secretary of the Company, effective November 28, 2014, for personal reasons. Ms. Plaza also resigned from other positions she held with the Company’s subsidiaries. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHARMA-BIO SERV, INC. Date: November 17, 2014 By: /s/Pedro J. Lasanta Pedro J. Lasanta Chief Financial Officer and Vice President Finance and Administration 3
